 

SERVICES AGREEMENT

This Services Agreement (the “Agreement”) is made and entered into on November
22, 2007 between Southern Star Energy Inc., a Nevada corporation having an
office and a place of business at 155 – 110 Cypress Station Drive, Houston,
Texas 77090 (the “Company”), and Sierra Pine Resources International, Inc., a
Texas corporation having an office and a place of business at 3118 Ivy Falls,
Houston, Texas 77068 (the “Consultant”).

WHEREAS, the Consultant is in the business of providing expertise on
data/information procurement and management, database construction and
organization, production engineering, seismic interpretations, reservoir
engineering, petrophysics, field studies, prospect evaluation, training, data
management, and crisis problem-solving in the field of oil and gas exploration
and development technology;

WHEREAS, the Company seeks to retain the Consultant to provide the services set
out in Schedule A attached hereto (the “Services”) in relation to its property
interests in the Bossier Parish and Caddo Parish, Louisiana, commonly referred
to as the D Duck Prospect Area and any additional property interests acquired by
the Company (collectively, the “Property Interests”);

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Consultant and the Company hereby agree as follows:

1. Provision of Services

The Company hereby retains the Consultant to provide the Services in relation to
the Property Interests and the Consultant shall, in rendering the Services,
comply with all the terms of this Agreement.

2. Cash Compensation

In consideration for the Services, the Company agrees to pay the Consultant
$10,000 per month (the “Cash Consideration”). In the event that Ganer (as
defined in Schedule A) is required to provide more than 80 hours in any month
period in connection with the provision of the Services, the Company will pay
the Consultant for such extra time based upon the Consultant’s reasonable and
customary billing rate in effect at that time.

3. Stock Options

In addition to the Cash Consideration, and upon entry into the Stock Option
Agreement attached hereto as Schedule B (the “Stock Option Agreement”), the
Company agrees to issue 750,000 options to the Consultant (each, an “Option”),
each Option of which entitles the Consultant to purchase one share of common
stock in the capital of the Company (each, a “Share”) at the exercise price of
$1.09 per Share for a period of four years from the date of issuance. The
Options will be issued in accordance with the terms of the Stock Option
Agreement.

4. Consultant Identified Opportunities

If, during the term of this Agreement, the Consultant identifies an oil and gas
property of interest for potential exploration and/or development with or
without assistance from the Company (each, an “Opportunity”) that is not located
on a property interest that the Company currently owns or operates or a property
interest that the Company informs the Consultant is a potential Opportunity
(each, a “Company Property Interest”), then the Consultant may disclose such
Opportunity to any other person at any time (the “Offer”). Upon communication of
an Offer, the Consultant will promptly advise the Company in writing of the
Offer and the Opportunity

 

 



 


--------------------------------------------------------------------------------



 

(the “Notice”) and will grant the Company an exclusive right of first refusal
(the “Right of First Refusal”) to acquire the Opportunity based upon the same
terms that the Consultant offers to the third party. Upon receipt of the Notice
by the Company, the Consultant will promptly provide all reasonable information
to the Company so as to allow the Company to make an informed decision about
whether or not to pursue the Opportunity. Upon receipt of the Notice, the
Company will have a period of sixty (60) calendar days to provide written
notification to the Consultant that the Company intends to consummate a
transaction with the vendor in respect of the Opportunity (the “Company
Response”). Upon receipt of the Company Response by the Consultant, the Company
will have an additional sixty (60) calendar days with which to enter into a
formal agreement with the vendor of the Opportunity. The Right of First Refusal
will be terminated for a specific Opportunity if the Company provides written
notification to the Consultant that the Company does not wish to pursue the
Opportunity.

5. Company Identified Opportunities

If, during the term of this Agreement, the Company identifies an oil and gas
property interest or well for potential exploration and/or development (each, a
“Company Identified Opportunity”) that is not a Company Property Interest, then
the Company may retain the Consultant to provide geologic and engineering
services on a project by project basis. The scope and cost of services to be
rendered in connection with the evaluation of the Company Identified Opportunity
will be governed by the terms of a separate Technical Services Agreement, which
agreement will be based upon the standard billing rate and billing terms of the
Consultant in effect at that time. If the evaluation of the Company Identified
Opportunity provides a new drilling opportunity outside the proven reserve
category (as determined by the most current third party engineering report), the
Company will grant an overriding royalty (an “ORRI”) to the Consultant from the
Company’s interest in each new well drilled in the following amount
proportionately reduced to the Company’s working interest (the “CWI”) in such
well:

 

(a)

2.0% ORRI for leases having a CWI greater than or equal to 80% (8/8ths basis);

 

(b)

1.75% ORRI for leases having a CWI less than 80% but greater than or equal to
78% (8/8ths basis);

 

(c)

1.5% ORRI for leases having a CWI less than 78% but greater than or equal to 75%
(8/8ths basis); or

 

(d)

1.0% ORRI for leases having a CWI less than 75% (8/8ths basis).

For each new well drilled that is identified as a Company Identified
Opportunity, the Company agrees to pay the Consultant $60,000 on an 8/8ths
basis, at the commencement of commercial production from such well.

6. No Effect on Prior Agreement

The parties hereto acknowledge that the Consultant is performing services for
the Company in connection with its current North Louisiana project under the
terms and conditions of the Services Agreement dated February 27, 2007 (the
“February Agreement”). Nothing in this Agreement alters or otherwise affects the
February Agreement.

7. Designated Representatives

The Company’s and the Consultant’s designated representatives shall be specified
in writing and may be changed from time to time as notified in writing by each
party.

 

 



 


--------------------------------------------------------------------------------



 

8. Term of Agreement

The term of this Agreement shall commence on the date hereof and shall continue
until terminated by either party as prescribed in section 13 below.

9. Independent Contractor

It is mutually agreed by the Consultant and the Company that for the purposes of
this Agreement and for the provision of the Services, the Consultant shall be an
independent contractor, and neither the Consultant nor any of its employees
shall be agents or employees of the Company. The Consultant shall have no
authority to make any statements, representations or commitments of any kind, or
to take any action which shall be binding on the Company except as provided for
herein or authorized in writing by the Company.

10. Liability

The Company acknowledges that the Consultant has not made any expressed or
implied warranty regarding the Services and the Consultant disclaims any
liability for the Company’s hardware, software, or productivity. The Company
agrees to and hereby indemnifies and holds the Consultant harmless from all
costs, expenses, and claims arising out of or in connection with this Agreement
or any of the Services, except for any losses or damages which the Company may
incur arising out of any failure by the Consultant or its agents or employees to
comply with the provisions set forth in section 11 below.

11. Confidential Information

Confidential information shall mean all information disclosed to the Consultant
by the Company which relates to past, present, and future exploration,
development and business activities, except such information as is previously
known to the Consultant or is in the public domain. “Confidential Information”
includes, without limitation, all material non-public information, any and all
trade secrets, inventions, innovations, techniques, processes, formulas,
drawings, designs, products, systems, creations, improvements, documentation,
data, specifications, technical reports, customer lists, supplier lists,
distributor lists, distribution channels and methods, employee information,
financial information, sales or marketing plans, competitive analysis reports
and any other thing or information whatsoever, whether copyrightable or
uncopyrightable or patentable or unpatentable, related to the business of the
Company and not previously known by the Consultant in connection with the
business. The Consultant acknowledges that the Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly, the Consultant covenants and agrees that during the term of this
Agreement and thereafter until such time as all the Confidential Information
becomes publicly known and made generally available through no action or
inaction of the Consultant, the Consultant will keep in strict confidence the
Confidential Information and shall not, without prior written consent of the
Company in each instance, disclose, use or otherwise disseminate the
Confidential Information, directly or indirectly, to any third party. Upon
termination or expiration of this Agreement, the Consultant shall return to the
Company all written or descriptive matter, including but not limited to
drawings, maps, plots, computer tapes or other papers or documents which contain
any such Confidential Information.

12. Data and Software Security

If the Services require access to the Company or the Company’s property,
including computer hardware and software, the Consultant, including its
employees, consultants and representatives (each, a “Consultant Representative”)
will comply with all data and software security requirements provided to them in
writing by the Company and shall not, without prior written approval from the
Company:

 

(a)

Disclose to other persons any password provided to the Consultant
Representative;

 

 



 


--------------------------------------------------------------------------------



 

 

 

(b)

Access or attempt to access any data or computer files that the Consultant
Representative is not authorized to access; or

 

(c)

Create, read, execute, destroy, erase or copy computer programs, files, or
documentation that are not required to perform the Services.

Notwithstanding section 13 hereof, violation or attempted violation of the
security requirements, contained in this section 12, shall be the basis for
immediate termination of this Agreement.

13. Termination

 

(a)

This Agreement may be terminated by the Company upon thirty (30) days written
notice to the Consultant’s designated representative.

 

(b)

This Agreement may be terminated by the Consultant upon thirty (30) days written
notice to the Company’s designated representative.

 

(c)

Any projects in process may be terminated without cause by the Company with
thirty (30) days written notice to the Consultant, unless otherwise agreed to in
writing.

 

(d)

In the event the Consultant willfully breaches this Agreement to provide the
Services, the Company may terminate this Agreement by giving the Consultant one
(1) day written notice.

Notwithstanding the above, all obligations, rights and duties of each party will
continue to be enforceable in regards to any Opportunity or Company Identified
Opportunity identified prior to termination.

14. Entire Agreement

This Agreement contains the entire agreement between the parties and it
supersedes all prior agreements and understandings between the parties
respecting the subject matter hereof. This Agreement may be amended, changed or
terminated only by mutual consent in writing.

15. Governing Law and Compliance, and Dispute Resolution

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas. The Consultant shall comply with all applicable laws and
regulations. In the event of a dispute hereunder, the parties agree to submit to
binding arbitration under the auspices of the American Arbitration Association,
all costs and expenses of which shall be shared equally by the parties. In
addition, either party may apply for injunctive relief in any court of competent
jurisdiction to restrain the breach, or threatened breach on this Agreement. No
party shall be liable to the other party for consequential, punitive, or
incidental damages.

16. Notices

Any notice or request herein required, or committed to be given hereunder, shall
be given in writing to the address set out on page one of this Agreement, or as
otherwise instructed by the applicable party from time to time.

17. Survivorship

The terms and provisions hereof shall survive the termination of this Agreement,
and shall remain in force and effect thereafter, and shall be binding upon the
parties hereto, and their respective representatives, successors, and authorized
assigns to the extent provided in this Agreement.

 

 



 


--------------------------------------------------------------------------------



 

 

18. Currency

All funds expressed in this Agreement are stated in United States dollars.

19. Assignment

This Agreement may not be assigned or delegated, in whole or in part, without
the prior written consent of the other party.

20. Facsimile and Counterparts

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution shall be effective for all purposes. This Agreement may
be executed in one or more counterparts, all of which will be considered one and
the same agreement and will become effective when one or more counterparts have
been signed by each of the parties and delivered to the parties, it being
understood that all parties need not sign the same counterpart.

DATED as of the date set out on page one of this Agreement.

SIERRA PINE RESOURCES INTERNATIONAL, INC.

 

 

 

Per:

/s/ Bruce Ganer

 

Name:

Bruce L. Ganer

 

Title:

President

 

SOUTHERN STAR ENERGY INC.

 

 

 

Per:

/s/ Eric Boehnke

 

Name:

Eric Boehnke

 

Title:

President

 

 

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

Services

 

The Consultant will provide the Services through its principal Bruce Ganer
(“Ganer”), who will provide up to 20 hours per week in connection with the
provision of the Services, including the following:

 

(a)

technical and managerial advice and analysis of the Company’s current assets and
projects;

 

(b)

identification and screening of new opportunities for the Company;

 

(c)

support of the Company’s financing efforts including presentations, road shows,
analyst discussions, etc.;

 

(d)

services as required in the capacity of an officer and director of the Company;
and

 

(e)

such other services as reasonably requested by the Company from time to time.

 

 

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

Stock Option Agreement

 

 

 

CW1537570.2

 

 

 